Citation Nr: 1316344	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  06-31 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee prior to November 4, 2010. 

2. Entitlement to a rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee beginning on November 4, 2010.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from September 1974 to September 1998.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the RO.

In September 2010, the Board remanded the Veteran's claim for additional development of the record.  Specifically, the Board directed the RO to schedule the Veteran for a more contemporaneous VA examination to evaluate the severity of his service-connected right knee disability.

Following a November 2010 VA examination, the RO granted an increased 30 percent rating for the service-connected degenerative arthritis of the right knee effective on November 4, 2010.  As higher ratings for this disability were available both before and after November 4, 2010, and the Veteran was presumed to seek the maximum available benefit for the disability, the claim remained on appeal. See AB v. Brown, 6 Vet.App. 35, 38 (1993).

In August 2011, the Board denied the Veteran's claims for ratings in excess of 10 percent prior to November 4, 2010 and in excess of 30 percent beginning on November 4, 2010 for the service-connected degenerative arthritis of the right knee. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  

While the matter was pending before the Court, in March 2012, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand was necessary "because the Board erred when it failed to ensure substantial compliance with its September 1, 2010 remand order."  See The March 2009 Joint Motion at page 2.  

In an April 2012 order, the Court vacated the Board's December 2007 decision and remanded the matter for readjudication in light of the Joint Motion.

In December 2012 the Board remanded the Veteran's claim for additional development of the record.  A supplemental statement of the case was issued in April 2013 by the VA Appeals Management Center (AMC), which continued the denial of the claims.  The case is once again before the Board. 

In the above-mentioned August 2011 decision, the Board also granted an increased evaluation of 30 percent for the service-connected right knee disability based on subluxation and cartilage damage.  In the Joint Motion, the parties specifically stated that they "did not wish to disturb that portion of the Board's decision."  Accordingly, that issue has been resolved and is no longer in appellate status. 



FINDINGS OF FACT

1. Prior to November 4, 2010, the service-connected degenerative arthritis of the right knee is shown to be manifested by a decreased range of motion based on flexion no worse than 90 degrees, and no further loss on repetition or limitation of extension has been identified; extension of the knee is shown to be full.

2.  Beginning on November 4, 2010, the service-connected degenerative arthritis of the right knee is shown to be manifested by a decreased range of motion based on flexion no worse than 100 degrees, and decreased extension of the knee no worse than 20 degrees; further loss on repetition or limitation of extension has not been identified. 






CONCLUSIONS OF LAW

1. The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected arthritis of the right knee, prior to November 4, 2010, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2012).

2. The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected arthritis of the right knee, from November 4, 2010, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in April 2006, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

The April 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

Thus, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In this capacity, as noted in the Introduction, the Veteran's claim was remanded by the Board in September 2010 in order to obtain any additional treatment records and schedule him for a VA examination.  The Board specifically requested that the VA examiner: (a) determine if the knee locks and if so the frequency of the locking; (b) perform tests of joint movement against varying resistance, describe the extent of any incoordination, weakened movement and excess fatigability and assess the additional functional impairment due to weakened movement, excess fatigability or incoordination in terms of degree of additional range of motion loss; (c) express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and to the extent feasible assess the additional functional impairments on repeated use or during flare-ups in terms of the degree of additional range of motion loss; and, (d) provide an opinion concerning the impact of the knee disability on the Veteran's ability to work.

Following the Board's remand, the AMC requested the appellant identify or submit any additional records he might have in a September 2010 letter.  While the Veteran did not identify any outstanding private treatment records, his VA treatment records were obtained and associated with his claims folder.  The Veteran was also afforded the requested VA examination in November 2010. 

As noted by the parties in the Joint Motion, the November 2010 VA examination report did not comply with the Board's remand request.  Specifically, the examiner did not test the Veteran's knee movement against varying resistance, did not discuss whether there was any additional functional impairment caused by weakness, excess fatigability or incoordination, and did not discuss the degree of additional functional loss during flare-ups. 

In December 2012, the Board remanded the Veteran's claim in order to provide him with an additional VCAA notice letter, request he identify or submit any relevant treatment records, and schedule him for an additional VA examination. 

The record reflects that the Veteran was provided with an additional VCAA notice letter in January 2013.  The private treatment records identified by the Veteran were obtained and associated with his claims file.  His VA treatment records were also obtained and associated with his claims file.  The Veteran was afforded the requested VA examination in February 2013. 

A review of the February 2013 VA examination report reveals that the examiner attempted to identify any objective evidence of pain and the limitation of motion, if any, caused by such pain.  The examiner also reported that the Veteran's knee frequently locks, performed range of motion testing against varying resistance, and provided an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups.   The examiner also provided an opinion concerning the impact of the Veteran's right knee arthritis on his ability to work. 

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required].

In addition, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA medical records, private treatment records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As noted, the Veteran was provided with a VA examination in February 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. The March 2012 Joint Motion

As discussed above, in the March 2012 Joint Motion, the parties stated that the Board had not ensured compliance with its prior remand instructions.  Specifically, the VA examiner did not test the Veteran's knee movement against varying resistance, did not discuss whether there was any additional functional impairment caused by weakness, excess fatigability or incoordination, and did not discuss the degree of additional functional loss during flare-ups. 

Following the March 2012 Joint Motion, the Board remanded the appellant's claim in order to obtain an additional medical opinion which complied with its prior remand instructions.  This opinion was obtained in March 2013 and will be discussed below.

III.  Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. See DeLuca, 8 Vet.App. at 206.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. See Burton v. Shinseki, 25 Vet.App. 1 (2011).  The Court also has recently held, that 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.' Mitchell v. Shinseki, 25 Vet.App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance.' Id., quoting 38 C.F.R. § 4.40.

The service-connected right knee osteoarthritis is currently rated under Diagnostic Codes 5210-5261 (traumatic arthritis) - (leg, limitation of extension). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet.App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).

Diagnostic Code 5010 specifies that arthritis due to trauma substantiated by X-ray findings will be rated as degenerative arthritis (Diagnostic Code 5003). 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).

Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2012). (For the purposes of rating disability from arthritis, VA regulations consider the knee is considered a major joint. See 38 C.F.R. § 4.45(f) (2012).)

Limitation of flexion of the leg is addressed under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which provides that a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees. 

Limitation of extension of the leg is governed under Diagnostic Code 5261 which provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. 

Normal range of motion for the knee is defined as follows: flexion, zero degrees to 140 degrees; and extension, 140 degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2012).

The Board has considered whether another rating code is 'more appropriate' than the ones used by the RO. Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).

As the Veteran's right knee disability is currently rated 10 percent disabling, Diagnostic Codes 5259 (cartilage, semilunar, removal of) and 5263 (Genu recurvatum) are not for application as they do not allow for a higher disability rating (i.e., in excess of 10 percent). 

There is also no evidence indicating right knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, including on repeated use.  Diagnostic Code 5256 is therefore not applicable. (Ankylosis is 'immobility and consolidation of a joint due to disease, injury, surgical procedure.' See Lewis v. Derwinski, 3 Vet.App. 259 (1992)).

With respect to Diagnostic Code 5257, upon review, the Board finds that this Diagnostic Code is not for application because the Veteran receives a separate 30 percent disability rating for his right knee subluxation and instability.  In fact, this disability rating was assigned in the Board's August 2011 decision and the parties stated in the Joint Motion that they "do not wish to disturb that portion of the Board's decision that granted entitlement to an increased evaluation of 30 percent for the service-connected other impairment of the right knee, including subluxation and cartilage damage."  See the Joint Motion, page 1. 

With respect to Diagnostic Code 5262, the record does not indicate that malunion of the tibia and fibula is present and this diagnostic code is not for application. 

Based on the evidence which indicates that the Veteran had a torn meniscus and effusion in his right knee prior to November 4, 2010, the Board has considered the applicability of Diagnostic Code 5258 which provides a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  

Upon review, however, the record does not indicate that the Veteran experienced frequent episodes of locking.  In fact, during the May 2006 VA examination, the Veteran complained of only "occasional locking sensations."  Furthermore, during a December 2006 VA examination he denied experiencing any episodes of locking in his right knee.  As the record does not indicate that the Veteran experienced "frequent" episodes of locking in his knee, Diagnostic Code 5258 is not for application. See Melson v. Derwinski, 1 Vet.App. 334 (1991) [use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned].  

Accordingly, the Board will rate the Veteran's service-connected degenerative arthritis of the right knee under Diagnostic Codes 5003, 5010, 5260 and 5261.

IV. Analysis 

The Veteran seeks an increased rating for the service-connected degenerative arthritis of the right knee, currently evaluated as 10 percent disabling prior to November 4, 2010 and 30 percent disabling from that date. 

	A. Prior to November 4, 2010. 

The Veteran was afforded a VA examination to determine the extent of his right knee disability in May 2006.  After conducting a physical examination, the VA examiner reported that the Veteran's right knee range of motion was zero to 120 degrees. 

The Veteran was afforded an additional VA examination in December 2006 where he displayed zero to 115 degrees of motion with pain at the end of range.  

VA outpatient treatment records from May 2010, July 2010 and August 2010 also document the Veteran's right knee range of motion.  Specifically, the Veteran demonstrated zero to 90 degrees of motion in May 2010; zero to 120 degrees in July 2010; and zero to 125 degrees of motion in August 2010. 

As noted, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is exceeded by the 90 degrees of right knee flexion record in May 2010. 

Furthermore, Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  A disability rating in excess of 10 percent obviously cannot be assigned under Diagnostic Code 5261 for extension to zero degrees, or normal extension.  

Based on these findings, a disability rating in excess of 10 percent may not be assigned based on limitation of motion of the right knee.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2012).  

The evidence of record, however, does not reflect impairment that warrants a higher rating based on the functional impairment of the Veteran's right knee.  

Specifically, the May 2006 VA examiner stated that there was no "additional loss of motion" following repetitive testing.  The December 2006 VA examiner also stated that the Veteran's right knee range of motion was "not additionally limited following repetitive use." 

Upon review, there is no basis for the assignment of additional disability due to fatigability, weakness, incoordination and the like prior to November 4, 2010.  Though the Veteran has stated that he experiences pain, swelling, and giving way, the record does not indicate that these symptoms result in any additional functional impairment.  

In light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.


	B. On and After November 4, 2010

The Veteran was afforded a VA examination to determine the extent of his right knee disability in November 2010.  During the examination, the Veteran's right knee extension was limited to 20 degrees and his flexion was limited to 103 degrees. 

Following the Board's December 2012 remand, the Veteran was afforded an additional VA examination in February 2013.  After conducting a physical examination, the VA examiner reported that the Veteran's right knee range of motion was zero to 110 degrees. 

The Veteran's right knee disability is assigned a 30 percent rating on and after November 4, 2010.  As a 30 percent disability rating is the maximum schedular rating available under Diagnostic Code 5260, in order to warrant a disability rating in excess of 30 percent based on limitation of motion, the record must demonstrate that the Veteran's right knee extension is limited to 30 degrees or more.  

In this case, however, the Veteran's right knee extension was limited to 20 degrees during the November 2010 VA examination.  Clearly, a higher rating under this code is not warranted.  

With respect to the Deluca considerations, the record indicates that the Veteran has complained of knee pain, swelling, instability, and locking.

As noted by the parties in the Joint Motion, the November 2010 VA examiner did not perform any resistance testing and the examiner did not "offer any opinion as to the degree of additional functional loss during flare-ups despite the notation that he suffered from such flare-ups."  See the Joint Motion, page 4. 

During the March 2012 examination, the VA examiner conducted range of motion testing against resistance and noted that that the Veteran had full muscle strength.  It was noted that the Veteran experienced flare-ups that prevented him from walking more than a block and caused extreme difficulty while using stairs.  The Veteran also underwent repetitive use testing where it was revealed that repetitive use of his right knee did not result in any additional functional impairment. 

Upon review, there is no basis for the assignment of additional disability due to fatigability, weakness, incoordination and the like.  Although the Veteran has stated that he experiences pain, swelling, and giving way, and that the Veteran experiences flare-ups which cause difficulty walking and climbing stairs, the record does not indicate that these symptoms result in any additional functional impairment.  Further, while the VA examiner stated that repetitive motion will result in pain on movement and less movement than normal, the range of motion findings reported in the examination did not reveal any additional limitations in the Veteran's knee.  

In light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

V. Extraschedular Considerations 

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right knee disability. The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria. Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment. See 38 C.F.R. § 3.321(b)(1). In this case, there is no indication that the Veteran has required frequent hospitalizations for his right knee arthritis.  In fact, it does not appear that the Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that the Veteran works in a sedentary job. While the February 2012 VA examiner stated that the Veteran's knee disability results in difficulty sitting for extended periods, there is no indication that this disability has caused him to miss work or creates any unusual employment impairment. See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee prior to November 4, 2010 is denied.  

A rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee beginning on November 4, 2010 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


